Supplement Dated May 22, 2013 To the Current Prospectus and Statement of Additional Information ING GoldenSelect Premium Plus featuring The Galaxy VIP Fund Issued by ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus and statement of additional information (“SAI”) for your variable annuity contract and any subsequent supplements thereto. Please read it carefully and keep it with your copy of the prospectus and SAI for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. IMPORTANT INFORMATION REGARDING THE COMPANY Information about the ING USA Annuity and Life Insurance Company found in your prospectus and/or Statement of Additional Information is deleted and replaced with the following: ING USA Annuity and Life Insurance Company (“ING USA”) is an Iowa stock life insurance company, which was originally incorporated in Minnesota on January 2, 1973. Until May 7, 2013, ING USA was a wholly owned indirect subsidiary of ING Groep N.V. (“ING”), a global financial services holding company based in The Netherlands. ING USA is authorized to sell insurance and annuities in all states, except New York and the District of Columbia. The obligations under the Contract are solely the responsibility of ING USA Annuity and Life Insurance Company. Pursuant to an agreement with the European Commission (“EC”), ING has agreed to divest itself of ING U.S., Inc. and its subsidiaries, including ING USA (collectively “ING U.S.”), which constitutes ING’s U.S.-based retirement, investment management and insurance operations. To effect this divestment, on May 7, 2013 ING completed an initial public offering (“IPO”) of the common stock of ING U.S. While ING is currently the majority shareholder of the common stock of ING U.S., pursuant to the agreement with the EC mentioned above ING is required to divest itself of at least 25% of ING U.S. by the end of 2013, more than 50% by the end of 2014 and 100% by the end of 2016. IMPORTANT INFORMATION REGARDING THE INVESTMENT PORTFOLIOS The following table reflects investment portfolio name changes since the date of your last prospectus supplement. Fund Name Changes Former Fund Name New Fund Name Columbia VP - Short Duration U.S. Government Fund Columbia VP – U.S. Government Mortgage Fund ING Invesco Van Kampen Equity and Income Portfolio ING Invesco Equity and Income Portfolio ING Invesco Van Kampen Growth and Income Portfolio ING Invesco Growth and Income Portfolio ING Pioneer Fund Portfolio ING Multi-Manager Large Cap Core Portfolio The following investment portfolios are closed to new premiums and transfers. Contract owners who have value in any of the investment portfolios listed below may leave their contract value in these investments. Closed Investment Portfolios Columbia Asset Allocation Fund ProFund VP Bull Columbia Small Company Growth Fund ProFund VP Europe 30 Columbia VP Large Cap Growth Fund – Class 1 ING Limited Maturity Bond Portfolio Columbia VP - U.S. Government Mortgage Fund Fund Class 1 ING SmallCap Opportunities Portfolio X.28755-13GW Page 1 of 6 May 2013 Open Investment Portfolios During the accumulation phase, you may allocate your premium payments and contract value to any of the investment portfolios available under this Contract, plus any Fixed Interest Allocation that is available. You bear the entire investment risk for amounts you allocate to any investment portfolio, and you may lose your principal. There is no assurance that any of the funds will achieve their respective investment objectives. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the Investment Company Act of 1940. The following table reflects the investment portfolios that are, effective May 1, 2013, open and available to new premiums and transfers under your Contract along with each portfolio’s investment adviser/subadviser and investment objective. Please refer to the funds prospectuses for more detailed information. Fund prospectuses may be obtained free of charge from our Customer Service Center at P.O. Box 9271, Des Moines, Iowa 50306-9271 or call (800) 366-0066, or access the SEC’s website (http://www.sec.gov), or by contacting the SEC Public Reference Room at (202) 942-8090 or call (800) SEC-0330. You may obtain copies of reports and other information about the separate account and the funds, after paying a duplicating fee, by sending an email request to publicinfo@sec.gov or by writing to the SEC Public Reference Room, 100 F Street, N.E., Room 1580, Washington, D.C. 20549-0102. If you received a summary prospectus for any of the funds available through your contract, you may also obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the fund’s summary prospectus. Fund Name and Investment Adviser/Subadviser Investment Objective Fidelity ® VIP Equity-Income Portfolio Seeks long-term capital appreciation. Investment Adviser: Fidelity Management & Research Company (“FMR”) Investment Subadviser: FMR Co. (“FMRC”) and other investment advisers ING BlackRock Health Sciences Opportunities Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Investment Subadviser: BlackRock Advisors, LLC ING BlackRock Large Cap Growth Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: BlackRock Investment Management, LLC ING Clarion Real Estate Portfolio A non-diversified Portfolio that seeks total return including capital appreciation and current income. Investment Adviser: Directed Services LLC Investment Subadviser: ING Clarion Real Estate Securities L.P. ING FMR SM Diversified Mid Cap Portfolio* Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: Fidelity Management & Research Company * FMR SM is a service mark of Fidelity Management & Research Company X.28755-13GW Page 2 of 6 May 2013 Fund Name and Investment Adviser/Subadviser Investment Objective ING Global Resources Portfolio A non-diversified Portfolio that seeks long-term capital appreciation. Investment Adviser: Directed Services, LLC Investment Subadviser: ING Investment Management Co. LLC ING Growth and Income Portfolio Seeks to maximize total return through investments in a diversified portfolio of common stocks and securities convertible into common Investment Adviser: ING Investments, LLC stocks. It is anticipated that capital appreciation and investment Investment Subadviser: ING Investment Management income will both be major factors in achieving total return. Co. LLC ING Intermediate Bond Portfolio Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks its objective through investments in a diversified Investment Adviser: ING Investments, LLC portfolio consisting primarily of debt securities. It is anticipated that Investment Subadviser: ING Investment Management capital appreciation and investment income will both be major Co. LLC factors in achieving total return. ING Invesco Equity and Income Portfolio Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Investment Subadviser: Invesco Advisers, Inc. ING Invesco Growth and Income Portfolio Seeks long-term growth of capital and income. Investment Adviser: Directed Services LLC Investment Subadviser: Invesco Advisers, Inc. ING JPMorgan Emerging Markets Equity Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: J.P. Morgan Investment Management Inc. ING JPMorgan Small Cap Core Equity Portfolio Seeks capital growth over the long term. Investment Adviser: Directed Services LLC Investment Subadviser: J.P. Morgan Investment Management Inc. ING Large Cap Value Portfolio Seeks growth of capital and current income. Investment Adviser: Directed Services LLC Investment Subadviser: ING Investment Management Co. LLC ING Liquid Assets Portfolio Seeks a high level of current income consistent with the preservation of capital and liquidity. Investment Adviser: Directed Services LLC Investment Subadviser: ING Investment Management Co. LLC X.28755-13GW Page 3 of 6 May 2013 Fund Name and Investment Adviser/Subadviser Investment Objective ING Marsico Growth Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: Marsico Capital Management, LLC ING MFS Total Return Portfolio Seeks above-average income (compared to a portfolio entirely invested in equity securities) consistent with the prudent employment Investment Adviser: Directed Services LLC of capital. Secondarily seeks reasonable opportunity for growth of Investment Subadviser: Massachusetts Financial capital and income. Services Company ING MFS Utilities Portfolio Seeks total return. Investment Adviser: Directed Services LLC Investment Subadviser: Massachusetts Financial Services Company ING MidCap Opportunities Portfolio Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Morgan Stanley Global Franchise Portfolio A non-diversified Portfolio that seeks long-term capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: Morgan Stanley Investment Management Inc. ING Multi-Manager Large Cap Core Portfolio Seeks reasonable income and capital growth. Investment Adviser: Directed Services LLC Investment Subadviser: Columbia Management Investment Advisers, LLC and The London Company of Virginia d/b/a The London Company ING PIMCO High Yield Portfolio Seeks maximum total return, consistent with preservation of capital and prudent investment management. Investment Adviser: Directed Services LLC Investment Subadviser: Pacific Investment Management Company LLC ING PIMCO Total Return Bond Portfolio Seeks maximum total return, consistent with preservation of capital and prudent investment management. Investment Adviser: Directed Services LLC Investment Subadviser: Pacific Investment Management Company LLC ING Pioneer Mid Cap Value Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: Pioneer Investment Management, Inc. X.28755-13GW Page 4 of 6 May 2013 Fund Name and Investment Adviser/Subadviser Investment Objective ING Russell™ Large Cap Growth Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell Top 200 ® Growth Index. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Russell TM Large Cap Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell Top 200 ® Index. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Russell™ Mid Cap Growth Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell Midcap ® Growth Index. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Russell TM Small Cap Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Russell 2000 ® Index. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING T. Rowe Price Capital Appreciation Portfolio Seeks, over the long-term, a high total investment return, consistent with the preservation of capital and prudent investment risk. Investment Adviser: Directed Services LLC Investment Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Equity Income Portfolio Seeks substantial dividend income as well as long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price International Stock Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: T. Rowe Price Associates, Inc. ING Templeton Foreign Equity Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Investment Subadviser: Templeton Investment Counsel, LLC ING Templeton Global Growth Portfolio Seeks capital appreciation. Current income is only an incidental consideration. Investment Adviser: Directed Services LLC Investment Subadviser: Templeton Global Advisors Limited X.28755-13GW Page 5 of 6 May 2013 Fund Name and Investment Adviser/Subadviser Investment Objective ING U.S. Bond Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return of the Barclays Capital U.S. Aggregate Bond Investment Adviser: ING Investments, LLC Index. Investment Subadviser: ING Investment Management Co. LLC X.28755-13GW Page 6 of 6 May 2013
